 In -the Matterof HERBOTHTRACTOR Co., EMPLOYERandOPERATINGENGINEERS,LOCAL UNION No. 3 OF INTERNATIONAL UNION OFOPERATINGENGINEERS,PETITIONERIn the MatterOfWEAVER TRACTOR CO., EMPLOYERandOPERATINGENGINEERS, LOCAL UNION No. 3 OF INTERNATIONAL UNION OFOPERATING ENGINEERS, PETITIONERIn the Matter Of ZUMWALT, TRACTOR & EQUIPMENT Co., EMPLOYERandOPERATINGENGINEERS,LOCAL UNION No. 3 OF INTERNATIONALUNION OF OPERATING ENGINEERS, PETITIONERCases Nos. 2O-RC-30, 20-RC-31, and 2O-RC-32, respectively.-Decided August 31,1948DECISION®ANDDIRECTION OF ELECTIONSUpon petitions duly filed, a hearing in this consolidated case washeld before a hearing officer of the National Labor Relations Board.,.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :I.THE BUSINESS OF THE EMPLOYERSWeaver Tractor Co. is a California corporationselling at retail andservicing Caterpillar, John Deere, and similar equipment.During1947 it purchased more than $400,000 of Caterpillar equipment througha California distributor, and more than $200,000 of John Deere equip-ment in like manner.This Employer's sales of morethan $3,000,0001The successor to the Herboth Tractor Co.was not represented at the hearing on March8, 1948, and on March 16 the Board granted the Petitioner permission to withdraw itspetition, and closed Case No. 20-RC-30.*Chairman Herzog and Members Reynolds and Murdock.79 N. L.R. B., No. 58.431 432DECISIONSOF NATIONAL LABOR RELATIONS BOARDwere made within the State, except for a small portion estimated as 1to 5 percent.Zumwalt Tractor & Equipment Co. Is a partnership doing businessin California and consisting of I. G. Znmwalt, George R. Zumwalt,Lionel Zumwalt and I. G. Zumwalt, Jr. It is engaged in the sametype of business as Weaver. Its total purchases of Caterpillar andJohn Deere equipment in 1947 exceeded $1,000,000, of which less than5 percent were orders placed direct to the factory rather than througha California distributor.This Employer's total sales during 1947exceeded $2,225,000 and all were made within the State.Both Employers sell largely to farmers, although some sales aremade to construction companies and Government agencies, and Weaversells to loggers.Employees, of Weaver's branch office at Woodlandand Zumwalt's^main office-at Colusa are concerned in these proceeditf .In view of the record in these cases and our holding inMatter ofLiddon White Ti wk Coinnpany, Inc..76 N. L. R. B. 1181, we find thatthe Employers are engaged in commerce within the meaning of theNational Labor Relations Act.°II.THE ORGANIZATION INVOLVEDItThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.III. THE QUESTIONS CONCERNING REPRESENTATIONThe Zumwalt Tractor & Equipment Co. refuses to recognize thePetitioner as the exclusive bargaining representative of employees ofthe Employer until the Petitioner has been certified by the Board in anappropriate unit.The Weaver Tractor Co. urges as a bar to the proceeding involvingit a contract of indefinite duration, executed January 21, 1946, betweenit and the Tractor & Equipment Employees Association.The Asso-ciation did not intervene; although it was served with notice of thehearing.Inasmuch as the contract in question had been in effect formore than 2 years at the time of the hearing, it constitutes no bar tothe petition in case No. 20-RC-31.2We find that questions affecting commerce existed concerning therepresentation of employees of both Employers, within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.2Matter ofFiltrol Corporation74 N L R B 1307 HERBOTH TRACTOR CO.IV. THE APPROPRIATE UNITS433,The,Petitioner hr Case No.20-Rc-31 requests a unit of shop andparts department employees at the Woodland,California,branch ofWeaver.Weaver would have the unit include all its employees exceptsupervisors,in accordance with its agreement with the Tractor &Equipment Employees Association referred to in Section III 3 Thus,Weaverwould include salesmen and office clerical employees in the unit.Weaver has 18 employees in its Woodland shop and 9 in the partsdepartment.Shop employees include mechanics,helpers, and ap-prentices,welders, machinists,and set-up men. These employees workinterchangeably at repair and assembly of equipment and are paid onan hourly basis.The parts-department employees unpack and storeparts,fill orders,and account for parts.They are paid bi-weekly onthe basis of a 40-hour week.Only a wire netting divides the partsdepartment and repair shop,and employees front both sometimes sub-stitute for salesmen,although commissions on such salesgo to theabsent salesmen.A stenographer and 2 bookkeepers do office workand help out on shop accounting.There are 2 salesmen who work inthe vicinity of Woodland ' on a salary and commission basis.Theyhave some knowledge of mechanics and make adjustments to equip-ment in the field when necessary.In the absence of a compelling argument to the contrary,the Boardwill not in this case depart from its practice of excluding clerical em-ployees andsalesmen from a unit of manual'workers 3We find thatthe unit of shop and parts department employees requested in CaseNo. 20-RC-31 is appropriate.'In CaseNo. 20-RC-32 the Petitioner requests a unit of shop andpartsdepartmentemployees at the headlluarters o-f Zumwalt at Colusa,California.Znnlwalt would prefer a unitlimitedto shop employees.At Colusa it has55)mechanicswho dowork similar to Weaver's shopemployees and 8 employees Iii the parts department,Iuciudmlg 2 girlswho dotyping, ordering,and record work. Six meu do the physicalwork in connectionwithstorage and distribution of parts.The othernon-supervisory employees are 9 office workersand 4salesmen.Themode of payingemployeesand the type of work are the same as intheWeaver establishment.Zumwalt suggested no reason for exclud-ing parts-department employees,and we think that a unit consistingof employees in both departments,excluding the 2 girls in the parts3The contract specifies no unit,merely referring to "employees "+Matter of The Boatman Co.,62 N L R B1112Matter of Kallahe, and Mee, Inc.75 N L.R B 802,Matter of Schiefin (Co , 68 N L R. B671Matterof InternationalHarvesterCo 72 N I, R B 10025Matter of Ferguson-Steere MotorCo,76N I, R B 1122 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDdepartments who are clerical workers, is appropriate in this case aswell as the Weaver case.We find that (1) all shop and parts-department employees of theWeaver Tractor Company at its Woodland Branch, excluding clericalemployees, salesmen'and supervisors; and (2) all shop and parts de-partment employees of the Zumwalt Tractor & Equipment Co. at it'sColusa office, excluding clerical employees,salesmen,and supervisors,each constitutes a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONSAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Weaver Tractor Co. at Woodland,California, and with Zumwalt Tractor & Equipment Co. at Colusa,California, separate elections by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the date ofthis Direction, under the direction and supervision of the RegionalDirector for the Twentieth Region, and subject to Sections 203.61 and203.62, of National Labor Relations Board Rules and Regulations-Series 5, among the employees in the units found appropriate in Sec-tion IV, above, who were employed during the pay-roll period immedi-ately preceding the date of this Direction, including employees whodid not work during said pay-roll period because they were ill or onvacation or temporarily laid off, but excluding those employees whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, and also excluding em-ployees on strike who are not entitled to reinstatement, to determinewhether or not they desire to be represented by Operating EngineersLocal Union No. 3 of International Union of Operating Engineers,for the purposes of collective bargaining.6Zumwalt agreed with the Petitioner at the hearing to exclude the 2 girl employees inthe parts department if the Board should find the remaining parts-department employeeswere properly within the unit.